Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claims 1,2 and 4-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ansari et al. (2010/0217837).
    For claims 1,2 and 4-9 ,  Ansari et al. (2010/0217837) discloses a system/method comprising :
 a communication apparatus to function as an access point in a wireless network including a plurality of access points, the communication apparatus comprising: an acquisition unit configured to acquire information about firmware of at least one access point other than the communication apparatus of the plurality of access points ( See paragraph 0067 lines 1-6); a determination unit configured to determine a schedule for updating the firmware of the at least one access point based on the acquired firmware information ( See figure 1A, and paragraph 0062 lines 1-20); ; and a notification unit configured to notify the at least one access point of information about the determined schedule( See paragraph 0078 lines 1-20);  
wherein the acquisition unit periodically makes an inquiry to the at least one access point about the firmware information to acquire the firmware information about the at least one access point. ( See paragraph 0104 lines 1-8); 
 wherein, based on the firmware information acquired by the acquisition unit, the determination unit determines the schedule putting a high priority on an access point having the firmware with an earlier version or date, of the plurality of access points ( See paragraph 0136 lines -115);   
further comprising a broadcasting unit configured to broadcast information about the order of starting the - 30 -10208335US01 firmware update to the wireless network ( See paragraph 0171 line 9);   
wherein, upon reception of a rejection response to the notified schedule information, from the at least one access point, the determination unit determines the schedule again based on the rejection response. ( See paragraph 0276 lines 1-5);  
wherein, upon reception of a request for a schedule for updating the firmware of the at least one access point, from the at least one access point, the determination unit determines the schedule for the at least one access point as a requestor( See paragraph 0276 lines 1-5); and  
wherein, in the wireless network conforming to the Wi-Fi Easy Mesh® standard, the communication apparatus is a controller and the other access points are agents( See paragraph 0057 line 5).

   Claim 9 is rejected for the same reason as in claim 1.

4, The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al.
For claim 3, Ansari et al. discloses all the subject matter of the claimed invention with the exception of  wherein, based on the acquired firmware information, the determination unit determines the schedule so that, among the plurality of access points, performing the firmware update to one access point does not overlap in time with performing the firmware update to another access point in a communications network. However, wherein, based on the acquired firmware information, the determination unit determines the schedule so that, among the plurality of access points, performing the firmware update to one access point does not overlap in time with performing the firmware update to another access point is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention  to use wherein, based on the acquired firmware information, the determination unit determines the schedule so that, among the plurality of access points, performing the firmware update to one access point does not overlap in time with performing the firmware update to another access point as well known in the art in the communication network of Ansari et al. for the purpose of checking the overlap in time between the access points.

7.   Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. in view of Ling(2017/0238304). 
   For claims 10-17, ,  Ansari et al. (2010/0217837) discloses a system/method comprising :
 a communication apparatus to function as an access point in a wireless network including a plurality of access points, the communication apparatus comprising: an acquisition unit configured to acquire information about firmware of at least one access point other than the communication apparatus of the plurality of access points ( See paragraph 0067 lines 1-6); a determination unit configured to determine a schedule for updating the firmware of the at least one access point based on the acquired firmware information ( See figure 1A, and paragraph 0062 lines 1-20); ; and a notification unit configured to notify the at least one access point of information about the determined schedule( See paragraph 0078 lines 1-20);  
wherein the acquisition unit periodically makes an inquiry to the at least one access point about the firmware information to acquire the firmware information about the at least one access point. ( See paragraph 0104 lines 1-8); 
 wherein, based on the firmware information acquired by the acquisition unit, the determination unit determines the schedule putting a high priority on an access point having the firmware with an earlier version or date, of the plurality of access points ( See paragraph 0136 lines -115);   
further comprising a broadcasting unit configured to broadcast information about the order of starting the - 30 -10208335US01 firmware update to the wireless network ( See paragraph 0171 line 9);   
wherein, upon reception of a rejection response to the notified schedule information, from the at least one access point, the determination unit determines the schedule again based on the rejection response. ( See paragraph 0276 lines 1-5);  
wherein, upon reception of a request for a schedule for updating the firmware of the at least one access point, from the at least one access point, the determination unit determines the schedule for the at least one access point as a requestor( See paragraph 0276 lines 1-5); and  
wherein, in the wireless network conforming to the Wi-Fi Easy Mesh® standard, the communication apparatus is a controller and the other access points are agents( See paragraph 0057 line 5).

      For claims 10-17, Ansari et al.  discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of Ansari et al. for the purpose of providing code to execute to processing.

8.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Perdoma is cited to show a system which is considered pertinent to the claimed invention.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476